DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/30/2020 has been entered. 
Response to Arguments
Applicant’s argument, see Applicant arguments/Remarks made in an amendment, filed 12/30/2020, with respect to claim 1 has been fully considered and are persuasive. 
Applicant’s arguments, see the pages 10-12 of the Remarks, filed on 12/30/2020, with respect to the rejection(s) of claim(s) 28 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wu et al. US 2002/0037137.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hong US 2004/0146248 in view of Tatoh US 2001/0040240 and Wu et al. US 2002/0037137.
Regarding claim 28, Hong teaches an optical device package (at least in Figs. 2D and 2E), comprising: 
a semiconductor substrate (para [0040]) having a first surface (Fig. 2D: 114), 
a second surface (Fig. 2D: portion of surface 112 which is in contact with optical fiber 130) different in elevation from the first surface (surface 114 and surface 112 are at different elevation as shown in Fig. 2D), and 

an optical device (Fig. 2D: 130) disposed on the second surface and surrounded by the profile (see Fig. 2D), wherein the recessed and curved surface of the second surface fits in a portion of a contour of the optical device. In para [0042]: Hong teaches that the shape of the groove can vary depending the requirement of optical device apparatus design. 
[AltContent: textbox (Third side surface)][AltContent: arrow][AltContent: textbox (Substrate)][AltContent: arrow][AltContent: textbox (First side surface)][AltContent: textbox (1st surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    289
    636
    media_image1.png
    Greyscale

[AltContent: textbox (2nd surface, portion of the lower surface 112 which is in contact with the fiber 130)]



Hong does not specifically teaches wherein the second surface includes a recessed and curved surface and wherein the recessed and curved surface of the second surface fits in a portion of a contour of the optical device
However, it has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular 
Tatoh discloses, where in the recess has a curve shape (U-shape) (para [0017]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select a curved shape for the optical element of Hong, because a curved shaped arrangement may be a desirable shape for optimizing the optical arrangement of the optical device.
The combination of Hong and Tatoh fails to teach a protection layer disposed on the first surface of the semiconductor substrate, wherein the protection layer includes an opening exposing the optical device.
In the same field of endeavor, Wu teaches optical device comprising a protection layer disposed on the first surface of the semiconductor substrate, wherein the protection layer includes an opening exposing the optical device (para [0024] and Fig. 1D: a protective layer 44 is formed on top of the substrate 40). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide a protective layer on top of the substrate in order to protect the substrate. 
Regarding claim 30, the combination of Hong teaches the optical device package of claim 28, and Hong further teaches wherein the profile comprises a first side surface connected to the first surface, and a third surface disposed between and connected to the first side surface and the second surface, and the first side surface is substantially vertical with respect to the first surface (see annotate Fig. above).
Regarding claim 32, the combination of Hong, Tatoh and Wu teaches the optical device package of claim 28, and Wu further teaches wherein the opening is defined by a sidewall of the .
Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 29, the optical device package of claim 28, wherein a surface roughness of the profile is greater than a surface roughness of the second surface.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Badehi teaches an optical device package (at least in Fig. 1D and para [0123]: electro-optic device), comprising: 
a semiconductor substrate (para [0123] and Fig. 1D: silicon substrate 104) having a first surface (Fig. 1D: top surface 112),
 a second surface (Fig. 1D: the lower surface of the substrate which is in contact optical fiber 116, i.e., portion of layer 114) with the different in elevation from the first surface (Fig. 1D: depicts the top surface 112 and layer 114 are at different elevation), and
 a profile (portion of the layer 114) connecting the first surface to the second surface (see reproduce figure below), and 
an optical device (Fig. 1D: depicts optical fiber 116) disposed on the second surface (114) and surrounded by the profile (the side surfaces of the notch shown in Fig. 1C) (Fig. 1D: specifically shows optical fiber 116 being surrounded by the notch).
wherein a surface roughness of the profile is greater than a surface roughness of the second surface. Claims 2, 7-9 and 21-25 are dependent on claim 1, and are therefore allowable.
Regarding claim 33, Badehi similarly teaches an optical device package of claim 33, but fails to explicitly teach a surface roughness of the profile is greater than a surface roughness of the second surface. Claims 34 and 35 are dependent on claim 33, and are therefore allowable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872